     Case 17-55587-pmb             Doc 177     Filed 09/03/20 Entered 09/03/20 13:57:13                     Desc Main
                                              Document     Page 1 of 14




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: DN REAL ESTATE SERVICES &                           §    Case No. 17-55587-PMB
           ACQUISITIONS LLC                                    §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 11 of the United States Bankruptcy Code was filed on 03/28/2017. The case
    was converted to one under Chapter 7 on 05/31/2018. The undersigned trustee was appointed on 06/04/2018.


           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          43,205.89
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          444.77
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           42,761.12
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
     Case 17-55587-pmb              Doc 177      Filed 09/03/20 Entered 09/03/20 13:57:13                         Desc Main
                                                Document     Page 2 of 14



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 12/17/2018 and the deadline for filing
    governmental claims was 12/17/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $5,070.59. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $4,211.04, for a
    total compensation of $4,211.042. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $67.46 for total expenses of
    $67.462.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 08/18/2020                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
             Case 17-55587-pmb                         Doc 177    Filed 09/03/20 Entered 09/03/20 13:57:13                                    Desc Main
                                                                 Document     Page 3 of 14
                                                              Form 1
                                                                                                                                                     Exhibit A
                                          Individual Estate Property Record and Report                                                               Page: 1

                                                           Asset Cases
Case No.: 17-55587-PMB                                                                   Trustee Name:      (300320) S. Gregory Hays
Case Name:    DN REAL ESTATE SERVICES & ACQUISITIONS                                     Date Filed (f) or Converted (c): 05/31/2018 (c)
              LLC
                                                                                         § 341(a) Meeting Date:       07/10/2018
For Period Ending:        08/18/2020                                                     Claims Bar Date:      12/17/2018

                                      1                            2                    3                      4                    5                     6

                           Asset Description                  Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                               Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                              Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                         and Other Costs)

    1       checking Account at Bank of America                   17,964.00                      0.00                                    0.00                          FA
            checking, xxxxxx0521
            Administered during the Chapter 11 case.

    2       Account at BB&T checking, xxxxxx4697                       0.00                      0.00                                    0.00                          FA
            Administered during the Chapter 11 case.

    3       2996 Briarlake Rd Decatur, GA 30033.                 450,000.00                      0.00                                    0.00                          FA
            Debtor renovated and improved property
            2015-2016. Purchase Price 255K., Fee
            Simple, Valuation Method: Comparable
            sale
            Administered during the Chapter 11 case.

    4       761 Antoine Street NW Atlanta, GA                    375,000.00                      0.00                                    0.00                          FA
            30318 Purchased in 2015 for 210K.
            Renovated and improved 2015-2016.,
            Fee Simple
            Administered during the Chapter 11 case.

    5       2233 Chestnut Hill Circle Decatur, GA                 95,000.00                      0.00                                    0.00                          FA
            30032 Purchased January 2017 for
            $86,500. Under renovation as of petition
            date. Anticipates renovations will be
            completed by mid-April, 2017 Likely to
            sell for $185K., Fee Simple, Valuation
            Method: Comparable sale
            Administered during the Chapter 11 case.

    6       www.newmansreigroup.com.                                   0.00                      0.00                                    0.00                          FA

    7       Suntrust DIP Account # xxx6372 (u)                    40,305.89                 40,305.89                              40,305.89                           FA

    8       Fees Paid to Professionals Absent an                   2,900.00                  2,900.00                               2,900.00                           FA
            Order (u)

    9       Post Petition Transfers (u)                           10,387.93                 10,387.93                                    0.00                          FA

    9       Assets Totals (Excluding unknown values)         $991,557.82                 $53,593.82                             $43,205.89                       $0.00



 Major Activities Affecting Case Closing:

                                  The case was originally filed as a Chapter 11 case on 3/28/2017. It was converted to Chapter 7 on May 31,
                                  2018.

 Initial Projected Date Of Final Report (TFR): 12/31/2019                     Current Projected Date Of Final Report (TFR):             08/18/2020 (Actual)


                       08/18/2020                                                             /s/S. Gregory Hays
                            Date                                                              S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
             Case 17-55587-pmb                         Doc 177     Filed 09/03/20 Entered 09/03/20 13:57:13                                        Desc Main
                                                                  Document     Page 4 of 14
                                                              Form 2                                                                                    Exhibit B
                                                                                                                                                        Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-55587-PMB                                        Trustee Name:                     S. Gregory Hays (300320)
Case Name:             DN REAL ESTATE SERVICES &                           Bank Name:                        Mechanics Bank
                       ACQUISITIONS LLC                                    Account #:                        ******3900 Checking
Taxpayer ID #:         **-***8297                                          Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/18/2020                                              Separate Bond (if applicable): N/A

    1          2                        3                                           4                             5                       6                       7

  Trans.    Check or       Paid To / Received From           Description of Transaction          Uniform       Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                             Tran. Code       $                        $

 08/01/18     {7}      DN Real Estate Services &          Closed Suntrust DIP Account #         1290-010          40,305.89                                           40,305.89
                       Acquisitions LLC                   xxx6372
 08/06/18     {8}      Smith and Shin LLC                 Return of Chapter 11 Fees             1290-000              2,900.00                                        43,205.89
 08/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       59.23                  43,146.66
                                                          Fees
 09/28/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       33.09                  43,113.57
                                                          Fees
 10/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       38.97                  43,074.60
                                                          Fees
 01/30/20              Transition transfer Debit          Transition transfer debit. Transfer   9999-000                                  43,074.60                        0.00
                                                          from Mechanics Bank account to
                                                          East West Bank account

                                            COLUMN TOTALS                                                         43,205.89                43,205.89                      $0.00
                                                   Less: Bank Transfers/CDs                                               0.00             43,074.60
                                            Subtotal                                                              43,205.89                    131.29
                                                   Less: Payments to Debtors                                                                     0.00

                                            NET Receipts / Disbursements                                         $43,205.89                   $131.29




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                      ! - transaction has not been cleared
             Case 17-55587-pmb                         Doc 177     Filed 09/03/20 Entered 09/03/20 13:57:13                                    Desc Main
                                                                  Document     Page 5 of 14
                                                              Form 2                                                                                Exhibit B
                                                                                                                                                    Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              17-55587-PMB                                       Trustee Name:                   S. Gregory Hays (300320)
Case Name:             DN REAL ESTATE SERVICES &                          Bank Name:                      East West Bank
                       ACQUISITIONS LLC                                   Account #:                      ******0064 Demand Deposit Account
Taxpayer ID #:         **-***8297                                         Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/18/2020                                             Separate Bond (if applicable): N/A

    1          2                        3                                        4                             5                      6                       7

  Trans.    Check or       Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                          Tran. Code       $                       $

 01/30/20              Transition Transfer Credit          Transition Transfer Credit.       9999-000          43,074.60                                          43,074.60
                                                           Transfer from Mechanics Bank
                                                           account to East West Bank
                                                           account
 03/31/20              East West Bank                      Bank and Technology Service Fee   2600-000                                      34.42                  43,040.18
 04/30/20              East West Bank                      Bank and Technology Services      2600-000                                      68.79                  42,971.39
                                                           Fees
 05/29/20              East West Bank                      Bank and Technology Services      2600-000                                      66.39                  42,905.00
                                                           Fees
 06/30/20              East West Bank                      Bank and Technology Services      2600-000                                      73.14                  42,831.86
                                                           Fees
 07/31/20              East West Bank                      Bank and Technology Services      2600-000                                      70.74                  42,761.12
                                                           Fees

                                            COLUMN TOTALS                                                      43,074.60                   313.48               $42,761.12
                                                    Less: Bank Transfers/CDs                                   43,074.60                     0.00
                                            Subtotal                                                                  0.00                 313.48
                                                    Less: Payments to Debtors                                                                0.00

                                            NET Receipts / Disbursements                                           $0.00                  $313.48




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
             Case 17-55587-pmb                 Doc 177      Filed 09/03/20 Entered 09/03/20 13:57:13                                Desc Main
                                                           Document     Page 6 of 14
                                                       Form 2                                                                          Exhibit B
                                                                                                                                       Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           17-55587-PMB                                     Trustee Name:                     S. Gregory Hays (300320)
                    DN REAL ESTATE SERVICES &
Case Name:                                                           Bank Name:                        East West Bank
                    ACQUISITIONS LLC
                                                                     Account #:                        ******0064 Demand Deposit Account
Taxpayer ID #:      **-***8297
                                                                     Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 08/18/2020
                                                                     Separate Bond (if applicable): N/A


                                       Net Receipts:                  $43,205.89
                            Plus Gross Adjustments:                         $0.00
                           Less Payments to Debtor:                         $0.00
                 Less Other Noncompensable Items:                           $0.00

                                         Net Estate:                  $43,205.89




                                                                                                        NET                       ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                  BALANCES
                                 ******3900 Checking                                    $43,205.89          $131.29                       $0.00

                                 ******0064 Demand Deposit Account                             $0.00                    $313.48        $42,761.12

                                                                                       $43,205.89                    $444.77           $42,761.12




                 08/18/2020                                                  /s/S. Gregory Hays
                    Date                                                     S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
       Case 17-55587-pmb            Doc 177       Filed 09/03/20 Entered 09/03/20 13:57:13                 Desc Main
                                                 Document     Page 7 of 14


                                                                                                                           Page: 1

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:17-55587-PMB                      DN REAL ESTATE SERVICES &
                                                                                  Claims Bar Date: 12/17/18


 Claim                Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.               <Category>, Priority               Date Filed                     Allowed          to Date        Balance

2        DeKalb County Tax Commissioner              Secured                                  $0.00           $0.00         $0.00
         4380 Memorial Drive
                                                     04/14/17                                 $0.00
         Suite 100
         Decatur, GA 30032
         <4700-000 Real Property Tax Liens (pre-
         petition)>
         , 100
         $6,577.55 secured claim. Claim withdrawn per Docket # 166. Paid during Chapter 11 case at closing on sale of real
         property. $0.00 owed.
8        LendingHome Funding Corp.                   Secured                            $396,716.81           $0.00   $396,716.81
         FCI Lender Services, Inc.
                                                     09/01/17                           $396,716.81
         P.O. Box 27370
         Anaheim Hills, CA 92809-0112
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

ADM1     S. Gregory Hays                             Administrative                        $5,070.59          $0.00     $5,070.59
         2964 Peachtree Rd NW
                                                     03/27/19                              $5,070.59
         Ste 555
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200
         So that funds are available to make a full distribution to priority tax creditors and a 1% distribution to general
         unsecured creditors, the case professionals have agreed to receive a reduced final distribution as calculated and
         listed in Exhibit D of the Trustee’s Final Report.
ADM2     S. Gregory Hays                             Administrative                          $81.23           $0.00        $81.23
         2964 Peachtree Rd NW
                                                     03/27/19                                $81.23
         Ste 555
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200
         So that funds are available to make a full distribution to priority tax creditors and a 1% distribution to general
         unsecured creditors, the case professionals have agreed to receive a reduced final distribution as calculated and
         listed in Exhibit D of the Trustee’s Final Report.
ADM3     Hays Financial Consulting, LLC              Administrative                        $7,920.00          $0.00     $7,920.00
         2964 Peachtree Rd NW
                                                     03/27/19                              $7,920.00
         Ste 555
         Atlanta, GA 30305
         <3310-000 Accountant for Trustee Fees
         (Trustee Firm)>
         , 200



UST Form 101-7-TFR (5/1/2011)
       Case 17-55587-pmb            Doc 177     Filed 09/03/20 Entered 09/03/20 13:57:13                   Desc Main
                                               Document     Page 8 of 14


                                                                                                                            Page: 2

                                                           Exhibit C
                                             Analysis of Claims Register
                                Case:17-55587-PMB                       DN REAL ESTATE SERVICES &
                                                                                   Claims Bar Date: 12/17/18

 Claim                Claimant Name/                   Claim Type/                   Amount Filed/       Paid           Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed         to Date         Balance
         So that funds are available to make a full distribution to priority tax creditors and a 1% distribution to general
         unsecured creditors, the case professionals have agreed to receive a reduced final distribution as calculated and
         listed in Exhibit D of the Trustee’s Final Report.
ADM4     Hays Financial Consulting, LLC            Administrative                             $79.15           $0.00        $79.15
         2964 Peachtree Rd NW
                                                   03/27/19                                   $79.15
         Ste 555
         Atlanta, GA 30305
         <3320-000 Accountant for Trustee Expenses
         (Trustee Firm)>
         , 200
         So that funds are available to make a full distribution to priority tax creditors and a 1% distribution to general
         unsecured creditors, the case professionals have agreed to receive a reduced final distribution as calculated and
         listed in Exhibit D of the Trustee’s Final Report.
ADM5     Arnall Golden Gregory LLP                    Administrative                      $16,763.50           $0.00    $16,763.50
         Attn: Michael Bargar
                                                      03/29/19                            $16,763.50
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200
         So that funds are available to make a full distribution to priority tax creditors and a 1% distribution to general
         unsecured creditors, the case professionals have agreed to receive a reduced final distribution as calculated and
         listed in Exhibit D of the Trustee’s Final Report.
ADM6     Arnall Golden Gregory LLP                    Administrative                          $29.88           $0.00        $29.88
         Attn: Michael Bargar
                                                      03/29/19                                $29.88
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3220-000 Attorney for Trustee Expenses
         (Other Firm) >
         , 200
         So that funds are available to make a full distribution to priority tax creditors and a 1% distribution to general
         unsecured creditors, the case professionals have agreed to receive a reduced final distribution as calculated and
         listed in Exhibit D of the Trustee’s Final Report.
ADM7     Office of the US Trustee                     Administrative                         $293.39           $0.00       $293.39
         PO Box 6200-19
                                                      08/18/20                               $293.39
         Portland, OR 97228-6200
         <2950-000 United States Trustee Quarterly
         Fees>
         , 200
         Chapter 11 US Trustee quarterly fees per 8/18/20 email from US Trustee's office.




UST Form 101-7-TFR (5/1/2011)
       Case 17-55587-pmb            Doc 177        Filed 09/03/20 Entered 09/03/20 13:57:13                 Desc Main
                                                  Document     Page 9 of 14


                                                                                                                            Page: 3

                                                           Exhibit C
                                               Analysis of Claims Register
                                Case:17-55587-PMB                       DN REAL ESTATE SERVICES &
                                                                                   Claims Bar Date: 12/17/18

 Claim                Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed          to Date        Balance

Ch11     Smith & Shin CPAS, LLC                       Administrative                        $2,250.00          $0.00     $2,250.00
(1)      4501 Old Spartanburg Road
                                                      12/11/18                              $2,250.00
         Suite 15
         Taylors, SC 29687
         <6410-000 Prior Chapter Accountant for
         Trustee/DIP Fees (Other Firm)>
         , 300
         Allowed as Chapter 11 administrative claim per Order, Docket # 159.
Ch11     Slipakoff & Slomka, PC                       Administrative                      $12,777.00           $0.00    $12,777.00
(2)      Overlook III - Suite 1700
                                                      03/28/19                            $12,777.00
         2859 Paces Ferry Rd, SE
         Atlanta, GA 30339
         <6210-160 Attorney for D-I-P Fees (Chapter
         11)>
         , 300
         Balance of Awarded Chapter 11 fees awarded per Orders, approving fee applications, Orders # 90 and 161.
6P       INTERNAL REVENUE SERVICE                   Priority                                $1,000.00          $0.00     $1,000.00
         P O BOX 7346
                                                    05/10/17                                $1,000.00
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1        Fifth Third Bank                             Unsecured                             $6,724.28          $0.00     $6,724.28
         PO Box 9013
                                                      04/10/17                              $6,724.28
         Addison, TX 75001
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        American Express Bank, FSB                   Unsecured                           $10,977.12           $0.00    $10,977.12
         c/o Becket and Lee LLP
                                                      04/14/17                            $10,977.12
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        BB&T Bankruptcy                              Unsecured                             $1,505.19          $0.00     $1,505.19
         M/C 100-50-01-51
                                                      05/01/17                              $1,505.19
         P.O. Box 1847
         Wilson, NC 27894-1847
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
     Case 17-55587-pmb              Doc 177 Filed 09/03/20 Entered 09/03/20 13:57:13                    Desc Main
                                           Document    Page 10 of 14


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:17-55587-PMB                   DN REAL ESTATE SERVICES &
                                                                               Claims Bar Date: 12/17/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

5        BB&T Bankruptcy                            Unsecured                           $2,417.65          $0.00     $2,417.65
         M/C 100-50-01-51
                                                    05/01/17                            $2,417.65
         P.O. Box 1847
         Wilson, NC 27894-1847
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6U       INTERNAL REVENUE SERVICE                   Unsecured                            $200.00           $0.00       $200.00
         P O BOX 7346
                                                    05/10/17                             $200.00
         2970 MARKET STREET
         PHILADELPHIA, PA 19101-7317
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        Jeffrey L. Stamey                          Unsecured                         $46,181.07           $0.00    $46,181.07
         c/o Heather D. Brown, Brown Law, LLC
                                                    08/31/17                          $46,181.07
         138 Bulloch Avenue
         Roswell, GA 30075
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim amended to $46,181.07 on 6/3/2020. POC # 7-3.
9        U.S. Bank NA dba Elan Financial Services   Unsecured                           $2,081.05          $0.00     $2,081.05
         Bankruptcy Department
                                                    10/05/18                            $2,081.05
         Bankruptcy Department
         PO Box 108
         St. Louis, MO 63166-0108
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

10       H4 Solutions Group, Inc.                   Unsecured                         $32,846.68           $0.00    $32,846.68
         PO Box 1254
                                                    12/14/18                          $32,846.68
         Alpharetta, GA 30009
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

11       H4 Investments Group, LLC                  Unsecured                         $54,311.38           $0.00    $54,311.38
         PO Box 1254
                                                    12/14/18                          $54,311.38
         Alpharetta, GA 30009
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



UST Form 101-7-TFR (5/1/2011)
     Case 17-55587-pmb            Doc 177 Filed 09/03/20 Entered 09/03/20 13:57:13            Desc Main
                                         Document    Page 11 of 14


                                                                                                               Page: 5

                                                    Exhibit C
                                         Analysis of Claims Register
                                Case:17-55587-PMB               DN REAL ESTATE SERVICES &
                                                                      Claims Bar Date: 12/17/18

                                                                             Case Total:          $0.00   $600,225.97




UST Form 101-7-TFR (5/1/2011)
 Case 17-55587-pmb              Doc 177 Filed 09/03/20 Entered 09/03/20 13:57:13                           Desc Main
                                       Document    Page 12 of 14


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


      Case No.: 17-55587-PMB
      Case Name: DN REAL ESTATE SERVICES & ACQUISITIONS LLC
      Trustee Name: S. Gregory Hays

                                                      Balance on hand:       $                             42,761.12

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                          Claim       Allowed           Interim          Proposed
  No.                                                       Asserted       Amount        Payments to           Payment
                                                                           of Claim             Date

  2         DeKalb County Tax Commissioner                        0.00            0.00              0.00           0.00
  8         LendingHome Funding Corp.                      396,716.81    396,716.81                 0.00           0.00

                                                   Total to be paid to secured creditors:       $                  0.00
                                                   Remaining balance:                           $             42,761.12

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total            Interim         Proposed
                                                                         Requested          Payments           Payment
                                                                                              to Date

  Trustee, Fees - S. Gregory Hays                                           5,070.59                0.00       4,211.04
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC             7,920.00                0.00       6,577.43
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC              79.15              0.00          65.73
  Fees, United States Trustee                                                 293.39                0.00         293.39
  Trustee, Expenses - S. Gregory Hays                                            81.23              0.00          67.46
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP       16,763.50                0.00      13,921.81
  Attorney for Trustee Expenses (Other Firm) - Arnall Golden Gregory             29.88              0.00          24.82
  LLP
                        Total to be paid for chapter 7 administrative expenses:                 $             25,161.68
                        Remaining balance:                                                      $             17,599.44

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total            Interim         Proposed
                                                                         Requested          Payments           Payment
                                                                                              to Date

  Attorney for D-I-P Fees (Chapter 11) - Slipakoff & Slomka, PC            12,777.00                0.00      12,777.00
  Prior Chapter Accountant for Trustee/DIP Fees (Other Firm) - Smith        2,250.00                0.00       2,250.00
  & Shin CPAS, LLC

                      Total to be paid for prior chapter administrative expenses:               $             15,027.00
                      Remaining balance:                                                        $              2,572.44


UST Form 101-7-TFR(5/1/2011)
 Case 17-55587-pmb                Doc 177 Filed 09/03/20 Entered 09/03/20 13:57:13                     Desc Main
                                         Document    Page 13 of 14


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $1,000.00 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  6P          INTERNAL REVENUE SERVICE                       1,000.00                     0.00              1,000.00

                                                      Total to be paid for priority claims:      $          1,000.00
                                                      Remaining balance:                         $          1,572.44

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $157,244.42 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 1.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Fifth Third Bank                               6,724.28                     0.00                 67.24
  3           American Express Bank, FSB                    10,977.12                     0.00                109.77
  4           BB&T Bankruptcy                                1,505.19                     0.00                 15.05
  5           BB&T Bankruptcy                                2,417.65                     0.00                 24.18
  6U          INTERNAL REVENUE SERVICE                           200.00                   0.00                   2.00
  7           Jeffrey L. Stamey                             46,181.07                     0.00                461.81
  9           U.S. Bank NA dba Elan Financial                2,081.05                     0.00                 20.81
              Services Bankruptcy Department
  10          H4 Solutions Group, Inc.                      32,846.68                     0.00                328.47
  11          H4 Investments Group, LLC                     54,311.38                     0.00                543.11
                          Total to be paid for timely general unsecured claims:                  $          1,572.44
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00


UST Form 101-7-TFR(5/1/2011)
 Case 17-55587-pmb           Doc 177 Filed 09/03/20 Entered 09/03/20 13:57:13                     Desc Main
                                    Document    Page 14 of 14


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
